Citation Nr: 1449957	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability to include chronic obstructive pulmonary disease (COPD) and granulomatous disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to March 1960.

This case comes before the Board of Veterans Appeal (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

The Board denied the Veteran's claim in December 2010.  In July 2011, the United States Court of Appeals for Veterans Claims ("Court") vacated the Board's December 2010 decision in part, and remanded the issue on appeal for additional development.  

In November 2011, November 2012 and January 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the Board can properly adjudicate the matter on appeal.

Pursuant to the Board's January 2014 remand directives, the Veteran was afforded a new VA examination to assess the etiology of his respiratory disorder in March 2014.  The March 2014 examination report failed to include an etiology opinion.  In a June 2014 addendum opinion, the examiner stated the current pulmonary disorder was not caused by or related to diesel fuel exposure, however no rationale was provided. 

The RO requested an independent medical opinion, and in June 2014, an independent doctor reviewed the Veteran's record and issued an opinion that the Veteran's claimed respiratory disability was not related to his active service.  The independent doctor further stated he was unable to opine on the cause of the Veteran's hyper-inflated lungs, scarring, or old granulomatous disease without resorting to speculation.  He speculated it could be due to "asbestos exposure from brake pads while working as a mechanic, regional exposure to histoplasmosis or coccidiomycosis, additional diesel fume exposure during his career as a truck driver, but NOT during his active military service."  

The Board finds the June 2014 independent medical opinion to be inadequate.  Clarification is needed as to why the Veteran's exposure to diesel fumes post-service could contribute to his respiratory disorder but not to his exposure to diesel fumes during service.  

In addition, the Board notes the Veteran, through his representative, is requesting a new VA examination and opinion for the reasons stated above.  Accordingly, the Board finds a new examination and opinion is warranted.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  All efforts to obtain additional evidence must be documented in the record.

If the AOJ is unable to secure any records identified by the Veteran, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. 
§ 3.159(e)(1)  (2014).

2. After the above development has been completed, schedule the Veteran for an examination with a VA Pulmonologist to obtain an opinion as to the nature and etiology of any respiratory disorder.  The examiner must review the Veteran's electronic records and the examination report must indicate that such records were reviewed.  

After reviewing the record and examining the Veteran, the physician should respond to the following:

(a)  Identify any current respiratory disorder.

(b)  For each diagnosed respiratory disorder, determine whether it is at least as likely as not (a 50 percent or greater probability) that it is caused by his active military service, to included his verified exposure to diesel fuel fumes in service.

A rationale should be provided for all opinions offered.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



